Filing Date: 07/27/2020
Claimed Priority Date: 11/19/2019 (CON of 16/688,840 now PAT 10,727,066)
			    11/30/2018 (CON of 16/206,324 now PAT 10,504,734)
			    10/13/2017 (DIV of 15/783,153 now PAT 10,269,569)
			    11/29/2016 (PRO 62/427,526)
Applicants: Tsai et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 11/19/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 11/19/2021, responding to the Office action mailed on 07/19/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2 and 3, and added new claims 21 and 22. Accordingly, pending in this application are claims 1 and 4-22.






Response to Amendment

Applicant’s amendments to the Claims have overcome the claim rejections under Nonstatutory Double Patenting, and 35 U.S.C. 103 previously set forth in the Non-Final 

EXAMINER’S AMENDMENT


This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with --Semiconductor Device with a Work Function Layer having a Concentration of Fluorine --.

Allowable Subject Matter
Claims 1 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a semiconductor device comprising, the work function layer having an atomic concentration of fluorine between about 0.1 %-atomic and about 1.5 %-atomic; a fill material over the work function layer; a nucleation layer between the work function layer and the fill material; and a crystalline metal layer between the nucleation layer and the work function layer.
Regarding claim 8, the prior art of record fails to disclose or suggest a semiconductor device comprising, the concentration gradient of fluorine having a maximum concentration no greater than 1.5%-atomic; and a fill material adjacent to the first barrier layer, the fill material comprising fluorine at a higher concentration than the maximum concentration within the work function layer.
Regarding claim 15, the prior art of record fails to disclose or suggest a semiconductor device comprising, the first metal layer comprising a fluorine by-product; the second metal layer comprising a fluorine by-product, wherein the second metal layer has a concentration of fluorine that is greater than 1.5%-atomic and also has a concentration of fluorine that is greater than the work function layer. 
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814